DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6 and 8-10 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 U.S. Patent No. 9,602,467 and claims 1-10 of U.S. Patent No. 10,609,078. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of present application are contained in the narrower species claims of 9,602,467 and 10,609,078, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Book et al. U.S. Pub. No. 20110065419 (hereinafter Book) in view of Baker et al. U.S. Pub. No. 20130065555 (hereinafter Baker) and further in view of Schieman et al. U.S. Pub. No. 20140115693 (hereinafter Schieman) and further in view of Day, II et al. U.S. Pub. No. 20150180746 (hereinafter Day).

As per claim 1, Book discloses a web filtering mechanism, comprising: 
a computer having a processor, memory and a plurality of instructions configured to:
select, using a parental policy dashboard, a set of parental web access policies sanctioned by a parent of the minor user (Book: [0141]: web-based monitoring dashboard…including policy setting module for determining a use policy for what use is permitted on the mobile device used by minor child); 
filter, using a web filter, a piece of web content accessed by the minor user via the computing device by enforcing the set of parental web access policies for the computing device (Book: [0141]: monitoring at least one of a text message, voice data, video data, and online activity of the mobile device and filtering module for filtering inappropriate content); and 
detect, by an urgency module, a potential for harm to the minor user by examining a set of text of the piece of web content (Book: [0265]: detect and notify user of potential unsafe situations; Book: [0305]: sending alert when specific type of data is accessed by minor).
Book does not explicitly disclose select, using an institutional policy dashboard, a set of institutional web access policies sanctioned by the institution for a computing device of a minor user; and filtering web content based on institutional policy. However, Baker discloses allowing educational institutions and parents to establish policies to control access to web content by minors (Baker: [0070]: on device provided by an educational institution...the policies can be set by educational institution and parents; [0071]: the school and parental policies are enforced based on location of the device) and enforcing institutional policies when the location is at or near school property and enforce parental policy when the device is outside school property (Baker: [0071]: if Steve’s phone had some form of location feature associated with it, the school control function could be set to only be operational when Steve’s phone was on or near school property…phone will still work as permitted by Daniel/parent if the child had to walk home or was on field trip/outside school property). It would have been obvious to one having ordinary skill in the art to allow various entities to monitor and regulate mobile device access remotely because they are analogous art involving controlling web access by minor when phone is issued by parent/school. The motivation to combine would be to control access based on various contexts and factors.
Book as modified discloses method of using different policies to regulate access to web resources. Book as modified does not explicitly disclose wherein the parental web access policies are enforced over the institutional web access policies if the institutional web access policies and the parental access policies conflict. However, Schieman discloses setting plurality of policies for applications on a mobile device wherein a parental policy overrides enterprise policy when there are conflicting permissions (Schieman: abstract; [0035]: a second user’s management policy may or may not be able to override the parental policy…while multiple management policies can define multiple permission settings that can be applied to the application, two or more management policies may have conflicting permission). It would have been obvious to one having ordinary skill in the art to set priority for management policies because they are analogous art involving setting different parental or institutional policies to control access. The motivation to combine would be that it is well known in the art to rank priority of permissions when there are multiple permission involved to avoid conflict.
Book as modified discloses examining web content and activities by minors to prevent potential harm to the minor user. Book as modified does not explicitly disclose examining web content includes comparing a set of text of the piece of web content with data relating to any of the parental web access policy and institutional web access policy being enforced. However, Day discloses comparing words with policy words to detect potential exposure to harmful web content by minor (Day: [0004]; [0113]: compare words with list of offensive words;  [0164]: the safety system can store multiple categories of offensive words). It would have been obvious to one having ordinary skill in the art to compare words in the web content with potentially offensive words to detect harmful web content because they are analogous art involving monitor minor user’s activities. The motivation to combine would be to trigger alert based on result of comparison to deter minor’s exposure to harmful web content.

As per claim 2, Book as modified discloses the web filtering mechanism of claim 1. Book as modified further discloses wherein the computer is further configured to provide a current geographic location of the computing device to the web filter such that the web filter adapts the parental web access policies and the institutional web access policies to the current geographic location (Baker: [0071]: access policy is dependent on location of the device). Same rationale applies here as above in rejecting claim 1.
As per claim 3, Book as modified discloses the web filtering mechanism of claim 2. Book as modified further discloses wherein the computer is further configured to determine the current geographic location using one of an IP address of the computing device, a web-based geo-location service and a GPS device in the computing device (Book: [0268]: view location of device; Baker: [0071]: determining location of the device based on location service features well known in the art; [0111]: location tracking). Same rationale applies here as above in rejecting claim 1. 

As per claim 4, Book as modified discloses the web filtering mechanism of claim 2. Book as modified further discloses wherein the computer is further configured to record a geographic location for each web access undertaken by the minor user using the computing device when outside of the institution (Book: [0178]: plurality of monitoring modules keeps track of web usage of user; Baker: [0101]: policy management maintains a log enabling administrator or parent to monitor usage of certain applications or certain websites). 

As per claim 5, Book as modified discloses the web filtering mechanism of claim 4. Book as modified further discloses wherein the computer is further configured to generate an activity report for the parent in response to each web access and the geographic location recorded in the activity log (Book: [0178]: plurality of monitoring modules keeps track of web usage of user; Baker: [0101]: policy management maintains a log enabling administrator or parent to monitor usage of certain applications or certain websites).

As per claim 6 and 8-10, claims 6 and 8-10 encompass same or similar scope as claims 1 and 3-5. Therefore, claims 6 and 8-10 are rejected based on the same reason set forth above in rejecting claims 1 and 3-5.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6 and 8-10 filed on 6/22/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the examiner has cited Day reference for disclosure of the newly amended limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431